Ordered, that the order appealed from be amended by inserting therein after the word “ten” the following: “ Also from and including the word “ that ” in the fourth line of folio 17, to and including the .word “corporations” in fifth line, folio 19; also from and including the words “the-amount ” in ninth line, folio 20, to and including the word “ market ” in sixth line, folio 21; also from and including the words “ and was ” in line three, folio 26, to and including the word “ organized ” in line sixth, same folio,, and as so modified affirmed, without costs.